956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James WHITEHEAD, Plaintiff-Appellant,v.Dr. COMACHO, Defendant-Appellee.
No. 91-6181.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1992.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
James Whitehead, a pro se Kentucky prisoner, appeals the district court's grant of summary judgment for the defendant in his civil rights action brought under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary relief, Whitehead sued a physician at Kentucky State Reformatory and three physicians at Tri-County Hospital for allegedly violating his Eighth Amendment right to be free from cruel and unusual punishment.   The complaint against the three Tri-County physicians was dismissed as frivolous by the district court in an order entered June 19, 1990.   Whitehead has not appealed that dismissal.   Whitehead alleged that the remaining defendant, Comacho, was deliberately indifferent to his serious medical needs when he refused to schedule Whitehead for a cardiac catheterization as recommended by the Tri-County physicians at the time of his September 1989 hospitalization for chest pain.


4
Comacho filed a motion for summary judgment to which Whitehead responded.   In an order entered June 18, 1991, the district court granted Whitehead leave to amend his complaint to name Comacho in his individual capacity, ordered the parties to report whether Whitehead had since undergone the catheterization and to provide relevant medical reports, and held the motion for summary judgment in abeyance pending receipt of those reports.   Both parties subsequently responded to the district court's order and Comacho submitted Whitehead's medical records.   The district court granted Comacho's motion for summary judgment in a memorandum opinion and judgment entered September 26, 1991.   The district court found that prison physicians had been responsive to Whitehead's occasional complaints of chest pain and that an outside cardiologist found the treatment for his condition to be adequate.


5
On appeal, Whitehead continues to argue the merits of his claim.   He requests the appointment of counsel "if the Court feels it necessary."


6
Upon review, we affirm the district court's judgment because there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


7
Accordingly, the request for counsel is denied.   The district court's judgment, entered September 26, 1991, is affirmed for the reasons stated therein.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation